
	
		I
		112th CONGRESS
		1st Session
		H. R. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Connolly of
			 Virginia (for himself and Mr.
			 Moran) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize alternatives analysis and preliminary
		  engineering for new Metrorail capital projects in Northern Virginia and
		  surrounding areas.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Virginia Metrorail Extension
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)The Washington
			 Metropolitan Area Transit Authority (Metro) maintains the second largest rail
			 network (Metrorail) in the Nation.
			(2)Local governments in Northern Virginia have
			 led efforts to extend Metrorail service, and any future Metrorail extension
			 will be provided only with their collaboration, consistent with local planning
			 objectives.
			(3)More than 120,000
			 Federal employees ride Metro to work.
			(4)Metro takes
			 580,000 cars off the road each day, eliminating the need for 1,400 lane miles
			 of highway and eliminating 1 million tons of greenhouse gas emissions
			 annually.
			(5)Metrorail stations
			 enable transit-oriented development, which is critical to protecting open space
			 regionally.
			(6)Metro stimulates
			 economic growth.
			(7)Real estate near
			 Metrorail stations is worth in excess of $25 billion.
			(8)The Virginia
			 Department of Transportation and Department of Rail and Public Transit
			 completed a Major Investment Study that concluded that a multimodal
			 transportation strategy is required to accommodate projected travel demand in
			 Virginia along Interstate Route 66 from Interstate Route 495 to Haymarket, the
			 area to be served by the proposed Orange Line Metrorail extension.
			(9)The population of
			 the area to be served by the proposed Orange Line extension is expected to be
			 681,000 individuals by 2025, while employment in the area is projected to
			 increase to 362,000 individuals by that date.
			(10)As a result of
			 military base realignments and closures, thousands of jobs will shift from the
			 area of Crystal City, Virginia, which is served by Metrorail, to Fort Belvoir,
			 Virginia, and its engineering proving ground, which are not served by
			 Metrorail.
			(11)Despite recent
			 road improvements, including the Springfield Mixing Bowl, Interstate Route 495
			 continues to experience congestion at both Potomac River crossings during
			 normal rush hours.
			(12)It is critical
			 that extensions of transit service are coordinated with local land use
			 planning, including the use of smart growth principles and transit-oriented
			 development.
			3.Project
			 authorizations for new fixed guideway capital projects
			(a)Alternatives
			 analysisThe following
			 project is authorized for alternatives analysis under section 5339 of title 49,
			 United States Code: Northern Virginia—Metrorail Purple Line extension.
			(b)Preliminary
			 engineeringThe following
			 projects are authorized for preliminary engineering under section 5309(m)(2)(A)
			 of such title:
				(1)Northern
			 Virginia—Extension of Metrorail Blue Line.
				(2)Northern Virginia—Extension of Metrorail
			 Orange Line to Centreville.
				(3)Northern Virginia—Extension of Metrorail
			 Yellow Line.
				(4)Virginia, District
			 of Columbia, Maryland—Metrorail capacity expansion.
				
